Detailed Action
Notice of Pre-AIA  or AIA  Status
1.  The present application filed on or about February 6, 2019, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement PTO-1449
2. The Information Disclosure Statement submitted by applicant on February 6, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR § 1.97.  Form PTO-1449 signed and attached hereto.
Allowable Subject Matter
3. Claims 1-18 are allowed.
4.  The following is an Examiner’s statement of reasons for allowance:
The independent claim 1 generally describe a plurality of users providing homomorphically encrypted training data to a combined learning model to determine a plurality of locally determined outputs, aggregating converted locally learned outputs into a composite output to update the combined machine learning model.  Chen et al (Logistic regression over encrypted data from homomorphic encryption) discloses the following:
More precisely, given a list of approximately 1500 patient records, each with 18 binary features contain in information on specific mutations, the idea was for the data holder to encrypt the records using homomorphic encryption, and send them to an untrusted cloud for storage.  The cloud could then homomorphically 
	Chen however, does not, inter alia, disclose:
Coordinating a conversion of the locally learned outputs in the FHE domains in to a multiparty FHE (MFHE) domain, where each converted locally learned output is encrypted by all of the plurality of users;
Aggregating the converted locally learned outputs into composite output in the MFHE domain;
Coordinating a conversion of the composite output in the MFHE domain into the FHE domains of the corresponding plurality of users to create converted composite outputs, where each converted composite output is encrypted by only a respective one of the plurality of users;
In a similar manner, the prior art of Charlotte Bonte et al. (Privacy-preserving logistic regression training), Gentry (US2014/0140514) and Bhowmick (US2019/0244138) disclose homomorphic encryption of sensitive data and tangentially touching on the limitations of the claimed invention, but none of such prior references individually or in reasonable combination disclose the claimed invention set forth by the independent claims. 
Independent claims 7 and 13 limitations are allowed for similar rationale. 
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.


6. Additionally, the closest prior art has been supplied in the record.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m.
9. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/AAYUSH ARYAL/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435